                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-312-GCM

 FIDUS INVESTMENT CORPORATION,

                   Plaintiff,

 v.
                                                         ORDER
 DANIEL A. MCCOLLUM,

                   Defendant.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Jonathan D. Miller, filed November 15, 2019 (Doc. No. 16).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Miller is admitted to appear before this court

pro hac vice on behalf of Huron Consulting Group, Inc..

       IT IS SO ORDERED.


                                         Signed: November 15, 2019
